AO-168 (Rev 0-1/15) Wuivcrofu Preliminary Heuring                                                                           FILED
                                                                                                                    United States District Court
                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                                                                                    Albuquerque, New Mexico

                                                     District of New Mexico                                               Mitchell R. Elfers
                   United States of America
                                                                                                                           Clerk of Court
                                                               )

                                                                     Case No.        MJ 21-528 KK
                                     V.                        )

M_r·�Ao. ,_�wt''"
             Y
                                                               )
                                                               )
    !{VV\ �                    Defe11da111                     )

                                             WAIVER OF A PRELIMINARY HEARING

         I understand that I have been charged with an offense in a criminal complaint tiled_ in this court, or charged with
violating the terms of proba(ion or supervised release in a petition filed in this court. A magistrate judge has informed
me ofmy right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32. I.



Date: � I        v'2.--- II '2-- \

                                                                                Sig11n111re of defe11dn111 ·s attomey


                                                           �rv�WJrEN)n��                                        l41�f21 (rJ"'1)
                                                            p(med nme nnd bar 1//1/llber of defe11da11/ 's attomey




                                                            tf�����£
                                                                Address of defendant's nuof·ney
                                                                                                NVl1 �7Sb}

                                                             \t:d¼v--� �\G1M) hv-                              V\--, �
                                                                              E-mail address of defencd.mt 's auomey
                                                                                                                         u yv-,


                                                                               FAX 1111111ber of defenda/1( ·s auomey
